In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-325 CR

____________________


DARRELL JAVON THORNTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 83816




MEMORANDUM OPINION
	Darrell Javon Thornton was convicted and sentenced on an indictment for
possession of a controlled substance.  Thornton filed a notice of appeal on July 11, 2005. 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the Court of
Appeals by the district clerk.
	On July 20, 2005, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's conviction and the record has not been supplemented
with an amended certification.  Because a certification that shows the defendant has the
right of appeal has not been made part of the record, the appeal must be dismissed.  See
Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								        DAVID GAULTNEY
									         Justice

Opinion Delivered August 24, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.